Citation Nr: 1752953	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  The matter of service connection for tinnitus was also originally on appeal, but granted by a March 2016 rating decision.  Thus, it is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On a September 2011 VA examination, no etiological opinion was provided because of invalid audiological test results.  On September 2015 VA examination, the examiner opined that the Veteran's hearing loss was unrelated to service, but provided little in the way of rationale.  Rather, the "rationale" in the report appears to simply be a summary of the evidence the examiner considered.  At most, it suggests the examiner based the opinion solely on the fact that the Veteran's audiometric tests at enlistment and separation were both normal.  However, this is an inadequate rationale, on its own.  Notably, the examiner's rationale is, at best, incomplete, as it does not reconcile the finding that the Veteran's hearing loss is unrelated to service with concessions that the Veteran was exposed to military noise in service and has had little recreational or other noise exposure prior to or since service.  Consequently, a more adequate opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

2. Then, forward the Veteran's file to an audiologist or other qualified professional for an addendum opinion clarifying the likely etiology of his bilateral hearing loss.  Based on a review of the record, the examiner must opine as to whether the Veteran's hearing loss is at least as likely as not (a 50 percent or greater probability) related to his competent reports of noise exposure in service.  

The examiner must also consider and discuss, as necessary, the significance of the Veteran's reported noise exposure in service when juxtaposed with the lack of significant noise exposure before or after service.  If the examiner finds that the Veteran's hearing loss is not related to service, he or she should note that the fact that audiometric results were normal at separation is not, on its own, an adequate rationale for a negative nexus opinion.  Moreover, the examiner must identify an etiology deemed more likely in that case.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and then return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
A. C. MACKENZIZE
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).
 




